Citation Nr: 1641349	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-12 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a right leg disorder.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for an acquired psychiatric disorder to include Posttraumatic Stress Disorder (PTSD).

6.  Entitlement to service connection for a bilateral eye condition.

7.  Entitlement to service connection for a heart disorder.

8.  Entitlement to service connection for arthritis of the bilateral knees.

9.  Entitlement to service connection for arthritis of the bilateral hips.

10.  Entitlement to service connection for arthritis of the left leg.

11.  Entitlement to service connection for arthritis of the left ankle.


REPRESENTATION

Veteran represented by: Collin A. Douglas, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1976 to December 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2010, January 2013, and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing has been associated with the claims file.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The Board observes that the Veteran originally filed a claim of entitlement to service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has recently determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, he is seeking service connection for any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330   (Fed. Cir. 2008).  In reconciling these holdings, the United States Court of Appeals for Veterans Claims (Court) held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204   (2009) (quoting Boggs, 520 F.3d at 133).

Here, the Veteran's claim for a nervous disorder was denied in September 1983.  The decision became final. 38 U.S.C.A. § 7105 (c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The Veteran subsequently filed a claim for PTSD in February 2012.  After a thorough review of the record, the Board finds that the Veteran's current claim of entitlement to service connection for an acquired psychiatric disability, not to include PTSD, constitutes the same claim that was denied in the September 1983 rating decision.  In this regard, the Veteran has continued to seek service connection for a psychiatric disability, however variously claimed and diagnosed, as due to  service.  Thus, the Board is broadening the scope of the present claim because it turns upon essentially the same history, factual bases, and claimed symptomatology that were considered in the prior final rating decision - that the Veteran experiences a psychiatric disorder as a result of his active service.  Accordingly, under Boggs and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

In December 2015, the Veteran's claims for service connection for a back disability and a right leg disability were reopened and all of the claims considered herein were remanded for further development. 

In February 2016, the Veteran submitted a notice of disagreement concerning several issues.  In April 2016, the RO acknowledged this disagreement.  Thus, the RO appears to be addressing the notice of disagreement with a forthcoming statement of the case.

The issues of entitlement to service connection for a low back disorder; a right leg disorder; diabetes mellitus; an acquired psychiatric disorder to include PTSD; a bilateral eye condition; a heart disorder; and arthritis of the bilateral knees, bilateral hips, left leg and left ankle to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A September 1983 rating decision, in pertinent part, denied reopening a claim for entitlement to service connection for an acquired psychiatric disorder, specifically a nervous condition.  

2.  The evidence received since the September 1983 rating decision is not cumulative or redundant of evidence previously of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The September 1983 rating decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence received since the September 1983 denial is new and material, and the requirements for reopening the claim for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim to reopen a claim of service connection for an acquired psychiatric disorder.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Regulations and Analysis

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence means evidence is defined as that not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board notes that, in the instant case, the RO appears to have denied the issue on the basis of no new and material evidence.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

A September 1983 Board decision denied a claim of service connection for a psychiatric disability.  There is no timely substantive appeal of record.  

The relevant evidence of record at the time of the September 1983 decision included service records, VA examinations, post-service treatment records and the Veteran's statements.  Such evidence failed to demonstrate a diagnosis of an acquired psychiatric disorder which was related to service, and thus the claim was denied.  

The pertinent evidence added to the record since the September 1983 rating decision consists of post-service treatment records, hearing testimony, lay statement and the Veteran's submitted contentions.  

A March 2011 psychological evaluation, for Social Security purposes, indicates that the Veteran has an Adjustment Disorder with Mixed Anxiety and Depression.  As the Veteran has demonstrated a post-service mental health diagnosis, the claim is reopened herein.


ORDER

New and material evidence having been received, the Veteran's claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder is granted to this extent.


REMAND

Low Back Disability

In January 1977, during service, the Veteran complained of having back pain for a long time.

In a VA examination dated November 1978, the Veteran was diagnosed with mild chronic lumbar strain.  

However, private records associated with the claims file on September 30, 1998 contain a January 13, 1992 medical record which indicates that the Veteran, while working for B.E. & K. Construction, was pulling cable when he was struck in the left hip and fell about six feet.  He was diagnosed with radiculopathy, bulging discs and spinal stenosis.

There is no medical opinion of record concerning whether the Veteran's current lumbar spine disability is related to in-service treatment or is as due to the post-service work-related fall.  An opinion must be obtained on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Right Leg Disability

An in-service treatment record, dated April 1977, indicates that the Veteran stepped into a hole; he had a fracture of his right fibula (two weeks prior) and his cast was coming apart.  However, the note also indicates that a review of the x-rays indicated no fracture and the Veteran was diagnosed with a right ankle sprain.

During hearing testimony, the Veteran testified that he fell into a hole, staying there for two to four hours until he was found, he was medevac'd and it was found that he broke both of his legs as well as his ankles.  The Board finds these contentions to not be credible due to the inconsistency of the Veteran's statements from discharge until the present.  However, it's clear from the record that the Veteran stepped in a hole and injured his right lower extremity during service.  If there are residuals of such event, separate from the already service-connected right ankle disability, it is up to a medical professional to determine.  Thus, the Veteran must be afforded an examination on remand to consider whether there is a current right leg disability related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Diabetes Mellitus

The Veteran indicated in his original claim, dated March 2010, for diabetes that a VA physician told him that his diabetes is secondary to his arthritis.

The Board finds this claim to be inextricably intertwined with the arthritis claims and further adjudication must be deferred concerning this issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together). 

Psychiatric Disability

Concerning the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the Veteran must first be provided adequate notice concerning the elements of service connection for an acquired psychiatric disorder.  

A November 1977 mental health assessment indicated no psychiatric abnormalities.  The November 1977 separation examination indicates that the Veteran had a history of nervousness.  In a VA examination dated November 1978, the examiner noted that the Veteran was nervous.

From August 3, 1983 to August 20, 1983, the Veteran was an inpatient at the Salem VA Medical Center (transferred from the Beckley VAMC).  He was diagnosed with Axis I diagnoses of alcohol and drug abuse and Axis II diagnoses of mixed personality disorder with paranoid, histrionic and antisocial features.  However, only the discharge summary has been associated with the claims file.  The AOJ must request all records for the Veteran from the Salem VAMC and the Beckley VAMC, both inpatient and outpatient, from December 1977 to present.

A March 2011 psychological evaluation, for Social Security purposes, indicates that the Veteran has an Adjustment Disorder with Mixed Anxiety and Depression.  Apparently, the Veteran did not mention PTSD or any incident of service during that examination.

The Veteran's VA treatment records indicate a diagnosis of PTSD.  However, there is no indication of PTSD due to a corroborated stressor and, in fact, the Veteran falsely claimed that he had served in Vietnam.

Concerning the claim for PTSD, there are additional outstanding records to obtain.  A September 2012 reply from JSRRC indicates that the AOJ should contact the Army Crime Records Center in order to corroborate the Veteran's stressors.  Unfortunately, this development was not completed and must be done on remand.

On remand, the Veteran's stressors should attempt to be corroborated with the Army Crime Records Center and he should be afforded a VA psychiatric examination to determine if he has a current acquired psychiatric disorder which is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 


Bilateral Eye Condition

In August 1976, during active duty, the Veteran received an ophthalmological consultation because his eyes hurt.

A March 2012 private eye treatment indicates that the Veteran had early cataract haze.

A letter from the Veteran's private provider indicates that he was treated on November 17, 2014.  The examiner did not find diabetic retinopathy but the Veteran did have decreased acuity after closed head trauma; the provider was unable to do a formal visual field, confrontation visual field tubular with no expansion so the provider could not rule out malingering; extreme photophobia; and mild ocular hypertension.  

As the Veteran had in-service treatment for bilateral eye symptomatology and he apparently has current diagnoses concerning his eyes; he should be afforded an examination on remand to consider if he has an eye disability related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Heart Disorder

In a May 2013 statement, the Veteran indicated that he had heart attacks in 1978 and 1981, for which he was treated at the Beckley VAMC.  Such treatment records must be requested on remand.

The Veteran additionally contends that his heart condition is secondary to his PTSD.  Thus, the claim is intertwined with the appealed issue of service connection for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together). 


Arthritis of multiple joints

A September 1976 in-service treatment record indicates treatment for the right knee.  The Board notes that the Veteran had a gunshot wound to the right knee prior to service as noted at entry.  However, the examiner indicated that no sequelae was noted.  Thus, the Veteran is considered sound at entry.

A December 2010 medical examination for Social Security disability purposes indicates that the Veteran has a history of diffuse joint pain thought to be arthritis.

In a March 2015 claim, the Veteran contended that he has right knee arthritis due to his service-connected right ankle.  An April 2015 DBQ, completed by a private examiner, indicates that the Veteran has right knee arthritis.  The examiner did not provide an etiology.

During the Veteran's hearing testimony, he claimed that falling in a hole (additional details described above) during service led to arthritis in all of these areas.  Again, the Board reiterates that the Veteran stepped in a hole during service; however, the Veteran's current version of the event and reported injuries are not credible.

However, as the Veteran apparently had an in-service event and is service-connected for the right ankle; the Board must obtain a medical opinion concerning whether the Veteran has arthritis of the bilateral knees, bilateral hips,  left leg or left ankle, related to the in-service incident of stepping into a hole or secondary to his service-connected right ankle disability.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the VCAA for entitlement to service connection for an acquired psychiatric disorder.

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including all treatment records (including those on paper) from the Salem VAMC and the Beckley VAMC since 1978 as well as any ongoing medical records from the Tennessee Valley VA Medical System.

3.  Request confirmation of the Veteran's stressor(s) through official sources, specifically through the Army Crime Records Center.

4.  Schedule the Veteran for a VA orthopedic examination to determine the nature, severity and etiology of any back disabilities.  All diagnoses should be noted.  Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed low back disorder is related to the back treatment noted in service or whether it is more likely than not of other etiology, including the documented post-service work related injuries in 1992.  

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.
5.  Schedule the Veteran for a VA orthopedic examination to determine the nature, severity and etiology of any right leg disabilities.  All diagnoses should be noted.  Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed right leg disability is related to falling into a hole during service.  The examiner must specifically indicate whether there is additional disability, above and beyond, the already service-connected right ankle disability attributable to the stepping in a hole event.  

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

6.  Schedule the Veteran for a VA psychiatric examination to determine the nature, severity and etiology of mental health disabilities.  All diagnoses should be noted.

a.  Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV).  To the extent possible, the examiner is to reconcile any contradictory evidence regarding the etiology of any diagnosed psychiatric disorder. 

b.  If the examiner concludes that the Veteran has a diagnosis of PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that the PTSD is a result of a corroborated in-service event. 

c.  If the Veteran does not have PTSD, the examiner should specifically indicate so.  Any opinion provided should include discussion of specific evidence of record. The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible. 

d.  The examiner should identify any other psychiatric diagnoses which may be found on examination and/or in the record.  With respect to each psychiatric disorder identified, the examiner must provide an opinion as to whether it is at least as likely as not that such disorder had its clinical onset in service or is otherwise related to service. 

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

7.  Schedule the Veteran for a VA eye examination to determine the nature, severity and etiology of any eye disabilities.  All diagnoses should be noted.  Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed eye disability had its clinical onset in service or is otherwise related to service.  

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

8.  Schedule the Veteran for a VA orthopedic examination to determine the nature, severity and etiology of any arthritis in the bilateral knees, bilateral hips, left leg or left ankle.  All diagnoses should be noted.  Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed arthritis is related to falling into a hole during service.  The examiner must specifically indicate whether there is additional disability, above and beyond, the already service-connected right ankle disability attributable to the stepping in a hole event.  

The examiner must also indicate whether it is at least as likely as not that arthritis of the right knee was caused or aggravated by the service-connected right ankle disability. If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  The examination report should include the complete rationale for all opinions expressed. 

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

9.  Then, the RO or the AMC should readjudicate the claims. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


